Allowable Subject Matter
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record (Ren et al (US Pub. No: 2019/0327805)) disclose an apparatus for controlling a light-emitting diode (LED) array(see figure 1, 111, 112), the apparatus comprising: one or more LEDs of the LED array(111, 112); a first programmable LED driver circuit (figure 2, DRV1 and memory as shown in figure 4) electrically connected to the one or more LEDs(111) and configured to: be placed in one of a first plurality of configurations; and generate a first electric current corresponding to the one of the first plurality of configurations(mode A, paragraph [0032]); a second programmable LED driver circuit electrically connected to the one or more LEDs(mode C) and configured to: be placed in a second one of a second plurality of configurations; and generate a second electric current corresponding to the second one of the second plurality of configurations, such that the first electric current (mode A). However, Rent et al fails to disclose or fairly suggest, alone or in combination, “each respective electronic switching circuit including: a plurality of electronic switches electrically connected in a first parallel configuration, and a plurality of resistors electrically connected in a second parallel configuration, each electronic switch of the plurality of electronic switches electrically connected to one or more corresponding resistors of the plurality of resistors” as recited in claim 11 (claims 12-16 are allowable since they are dependent on claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844